DISMISS: Opinion issued October 8, 21)12




                                                   in The
                                         (nurt tif          iirzj1i
                             fift1i   Ditrirt      nf     ixts tt     Ot11u
                                           No. 05-12-00816-CV


                                  DOROTHY M. HAYNES, Appellant

                                                     V.
                                CHRISTOPHER L. HAYNES, Appellec


                          On Appeal from the 134th Judicial District Court
                                       Dallas County, Texas
                              Trial Court Cause No. DC-I 1-15859-G


                                 MEMORANDUM OPINION
                          Befbre Justices O’Neill, FitzGerald, and Lang-Miers
                                    Opinion By Justice Lang-Miers

        Before the Court is appellee’s motion to dismiss the appeal. Appellee contends the Court should

dismiss the appeal because appellant has failed to comply with notices to pay the filing fee and a docketing

statement.

        By letter dated June 18, 2012, the Court informed appellant the $175 filing fee was due. We

cautioned appellant that failure to pay the fee within ten days would result in dismissal of her appeal

without further notice. As of today’s date, appellant has not paid the filing fee. Accordingly, we grant

appellee’s motion and dismiss the appeal     ee TEx. R. App. P. 42.3(c).




                                                                                  4/
                                                          ELLZABETH LANG-MIERS             :
                                                          JUSTICE
120816FP05
                                    niirt uf Appra1
                        .Fift1! Thitrirt øf Icxw at 1athu

                                       JUDGMENT
DOROTKY M. HAYNES. Appellant                         Appeal from the 134th Judicial 1)istrict Court
                                                     of Dallas County, Texas. (Tr.Ct.No. DCi 1-
No. 05-12-00816-CV            V.                     15859-G).
                                                     Opinion delivered by Justice Lang—Miers.
CH R ISTOPHER L. HAYNES, Appel lee                   Justices O’Neill and FitzGerald, participating.


       Based on the Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDEREI) that appel lee, Christopher L. Haynes, recover his costs of the appeal
                                                                                             from
appellant, Dorothy M. 1-laynes.



Judgment entered October 8, 2012.

                                                 /      2

                                                                    4           _
                                                                                                177
                                                             ___,
                                                                        /   J       /   —   -
                                                                                                      —   —   -   —



                                                 -   EL1ZAETH LANG-MILR
                                                     J I STIC E
                                                        ‘V